Case 2:21-cv-00085-NT Document 1-5 Filed 03/29/21 Pagelofi PagelID#: 27
EXHIBIT FOUR:

Petitioner’s game camera photo of the “twenty-something” yr-old son of thrice-
convicted Florida Felon and neighbor; David Alan Roberts, leaving petitioner’s locked
gate after illegally trespassing past four of petitioner’s “No Trespassing” signs on
petitioner's privately posted, half-mile fire access trail [ as permitted by the Maine Dept
of Forestry ] . Note the tool bags affixed to its rear basket and the fact that petitioner
knew that he wouldn’t receive any objective consideration from the local authorities,
despite the vandalism done to petitioner’s boat. [ as is referenced in the petitioner’s
proposed complaint to the Federal Court re “Official Oppression” ( contrary to 17-A
MRSA §608 } and re “Pattern & Practice Harm” ( contrary to 42 USC §14141 ) which has
repeatedly resulted in e deprivation of the petitioner’s rights/criminal harassment

under the color of law [ contrary to 18 USC § 242 ]

+

Aha

JGR Rakes One:

 
